Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”). 

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,249,556. 
The present application claims the same subject matter of a single-handed microsgesture, which is same as the US patent 11,249,556.  
For example:
17/647,941
11,249,556
1. A method for single-handed microgesture input, comprising: receiving hand tracking data for a hand of a user; assigning a set of microgesture targets to a plurality of positions along a length of a first finger of the hand of the user, each microgesture target including one or more software functions; based on an output of a gesture recognition machine configured to analyze the received hand tracking data: determining a location of a thumbtip of the hand of the user relative to the plurality of positions along the length of the first finger; responsive to determining that the thumbtip is within a threshold distance of the first finger at a first position along the length of the first finger, designating a first microgesture target for selection, the first microgesture target corresponding to such first position; and enabling selection of the first microgesture target based on a duration the thumbtip is at the first position; and responsive to detecting a confirmation action, executing the corresponding first microgesture target.
1. A method for single-handed microgesture input, comprising: receiving hand tracking data for a hand of a user; assigning a set of microgesture targets to a plurality of positions along a length of a first finger of the hand of the user, each microgesture target including one or more software functions; providing a visual affordance to the user, the visual affordance including indicators for two or more assigned microgesture targets; and based on an output of a gesture recognition machine configured to analyze the received hand tracking data: determining a location of a thumbtip of the hand of the user relative to the plurality of positions along the length of the first finger; responsive to determining that the thumbtip is within a threshold distance of the first finger at a first position along the length of the first finger, augmenting an indicator of a first microgesture target corresponding to such first position; and further augmenting the indicator of the first microgesture target based on a duration the thumbtip is at the first position; and responsive to detecting a confirmation action, executing the corresponding first microgesture target.
2. The method of claim 1, further comprising: providing a visual affordance to the user, the visual affordance including indicators for one or more assigned microgesture targets, the visual affordance presented within a field-of-view of the user at a display location not dependent on a location of the hand of the user.
2. The method of claim 1, wherein the visual affordance includes a first affordance that is tethered to the hand of the user at a predetermined distance, so that the indicators for the assigned microgesture targets are Page 40not coincident with corresponding positions along the length of the first finger.
4. The method of claim 2, wherein the visual affordance includes a second affordance that is presented within a field-of-view of the user at a display location not dependent on a location of the hand of the user.
3. The method of claim 2, wherein the display location of the visual affordance is based on a gaze direction of the user.
5. The method of claim 4, wherein the display location of the second affordance is based on a gaze direction of the user.
4. The method of claim 2, wherein the visual affordance is body-locked to the user.
6. The method of claim 4, wherein the second affordance is body-locked to the user.
5. The method of claim 2, wherein two or more indicators for the microgesture targets are presented in an order based on corresponding positions along the length of the first finger.
7. The method of claim 1, wherein the indicators for the microgesture targets are presented in an order based on corresponding positions along the length of the first finger.
6. The method of claim 1, further comprising: activating single-handed microgesture input responsive to recognizing an activation command from the user.
8. The method of claim 1, further comprising: activating single-handed microgesture input responsive to recognizing an activation command from the user.
7. The method of claim 1, further comprising: responsive to determining that the thumbtip has moved to a second position along the length of the first finger, designating a corresponding second microgesture target for selection; and enabling selection of the second microgesture target based on a duration the thumbtip is within a threshold distance of the second position.
9. The method of claim 1, further comprising: responsive to determining that the thumbtip has moved to a second position along the length of the first finger, augmenting an indicator for a corresponding second microgesture target; and further augmenting the indicator of the second microgesture target based on a duration the thumbtip is within the threshold distance of the second position.
8. The method of claim 7, wherein the gesture recognition machine is configured to determine a position of the thumbtip along a continuum of positions along the length of the first finger.
10. The method of claim 9, wherein the gesture recognition machine is configured to determine a position of the thumbtip along a continuum of positions along the length of the first finger.
9. The method of claim 8, wherein the continuum of positions along the length of the first finger are divided into to a plurality of discrete positions for microgesture target assignment.
11. The method of claim 10, where the continuum of positions along the length of the first finger are divided into to a plurality of discrete positions for microgesture target assignment.
10. The method of claim 2, wherein the visual affordance displays a subset of the indicators for the assigned microgesture targets, the displayed subset of indicators based on the location of the thumbtip of the hand of the user relative to the plurality of positions along the length of the first finger.
12. The method of claim 9, wherein the visual affordance displays a subset of the indicators for the assigned microgesture targets, the displayed subset of indicators based on the location of the thumbtip of the hand of the user relative to the plurality of positions along the length of the first finger.
11. The method of claim 1, wherein the confirmation action includes a dwell time at the first position greater than a threshold.
13. The method of claim 1, wherein the confirmation action includes a dwell time at the first position greater than a threshold.
12. The method of claim 1, wherein the confirmation action includes a predetermined gesture.
14. The method of claim 1, wherein the confirmation action includes a predetermined gesture.
13. The method of claim 1, wherein sets of microgesture targets are assigned to pluralities of positions along a length of two or more fingers of the hand of the user.
15. The method of claim 1, wherein sets of microgesture targets are assigned to pluralities of positions along a length of two or more fingers of the hand of the user.
14. The method of claim 1, further comprising: receiving hand tracking data for a second hand of a user; assigning a second set of microgesture targets to a plurality of positions along a length of a first finger of the second hand of the user; based on output of the gesture recognition machine, determining a location of a thumbtip of the second hand of the user relative to the plurality of positions along the length of the first finger of the second hand of the user; and Page 36responsive to detecting a confirmation action, executing the corresponding microgesture target.
16. The method of claim 1, further comprising: receiving hand tracking data for a second hand of a user; assigning a second set of microgesture targets to a plurality of positions along a length of a first finger of the second hand of the user; based on output of the gesture recognition machine, determining a location of a thumbtip of the second hand of the user relative to the plurality of positions along the length of the first finger of the second hand of the user; and responsive to detecting a confirmation action, executing the corresponding microgesture target.
15. The method of claim 1, wherein receiving hand tracking data for the hand of the user includes: receiving depth data for an environment; fitting a virtual skeleton to point clouds of the received depth data; assigning hand joints to the virtual skeleton based at least in part on image data of the user positioning the thumbtip of the hand relative to the first finger of the hand; and tracking positions of the assigned hand joints across sequential depth images.
17. The method of claim 1, wherein receiving hand tracking data for the hand of the user includes: receiving depth data for an environment; fitting a virtual skeleton to point clouds of the received depth data; Page 43assigning hand joints to the virtual skeleton based at least in part on image data of the user performing the first-stage gesture and the second- stage gesture; and tracking positions of the assigned hand joints across sequential depth images.
16. A system for a head-mounted display, comprising: one or more outward-facing image sensors; a display device configured to present virtual content; and a gesture recognition machine configured to: receive hand tracking data for a hand of a user via the one or more outward facing image sensors; assign a set of microgesture targets to a plurality of positions along a length of a first finger of the hand of the user, each microgesture target including one or more software functions; determine a location of a thumbtip of the hand of the user relative to the 'plurality of positions along the length of the first finger; responsive to determining that the thumbtip is within a threshold distance of the first finger at a first position along the length of Page 37the first finger, designate a first microgesture target for selection, the first microgesture target corresponding to such first position; enabling selection of the first microgesture target based on a duration the thumbtip is at the first position; and responsive to detecting a confirmation action, execute the corresponding microgesture target.
18. A system for a head-mounted display, comprising: one or more outward-facing image sensors; a display device configured to present virtual content; and a gesture recognition machine configured to: receive hand tracking data for a hand of a user via the one or more outward facing image sensors; assign a set of microgesture targets to a plurality of positions along a length of a first finger of the hand of the user, each microgesture target including one or more software functions; provide a visual affordance to the user, the visual affordance including indicators for two or more assigned microgesture targets; determine a location of a thumbtip of the hand of the user relative to the plurality of positions along the length of the first finger; responsive to determining that the thumbtip is within a threshold distance of the first finger at a first position Page 44along the length of the first finger, augment an indicator for a corresponding first microgesture target; further augment the indicator of the first microgesture target based on a duration the thumbtip is at the first position; and responsive to detecting a confirmation action, execute the corresponding microgesture target.
17. The system of claim 16, wherein the gesture recognition machine is further configured to: responsive to determining that the thumbtip has moved to a second position along the length of the first finger, augment an indicator for designating a corresponding second microgesture target for selection; and enabling selection of the second microgesture target based on a duration the thumbtip is within a threshold distance of the second position.
19. The system of claim 18, wherein the gesture recognition machine is further configured to: responsive to determining that the thumbtip has moved to a second position along the length of the first finger, augment an indicator for a corresponding second microgesture target; and further augment the indicator of the second microgesture target based on a duration the thumbtip is within the threshold distance of the second position.
18. The system of claim 16, wherein the gesture recognition machine is further configured to determine a position of the thumbtip along a continuum of positions along the length of the first finger.
10. The method of claim 9, wherein the gesture recognition machine is configured to determine a position of the thumbtip along a continuum of positions along the length of the first finger.
19. The method of claim 18, wherein the continuum of positions along the length of the first finger are divided into to a plurality of discrete positions for microgesture target assignment.
11. The method of claim 10, where the continuum of positions along the length of the first finger are divided into to a plurality of discrete positions for microgesture target assignment.
20. A method for single-handed microgesture input, comprising: receiving hand tracking data for a hand of a user; Page 38assigning a set of microgesture targets to a plurality of positions along a length of a first finger of the hand of the user; providing a visual affordance to the user, the visual affordance including indicators for two or more assigned microgesture targets, the visual affordance presented within a field-of-view of the user at a position not dependent on a position of the hand of the user; and based on an output of a gesture recognition machine configured to analyze the received hand tracking data: determining a location of a thumbtip of the hand of the user along a continuum of positions along the length of the first finger, the continuum of positions along the length of the first finger divided into to a plurality of discrete positions for microgesture target assignment; responsive to determining that the thumbtip is within a threshold distance of the first finger at a first position along the length of the first finger, designating a first microgesture target for selection, the first microgesture target corresponding to such first position; and enabling selection of the first microgesture target based on a duration the thumbtip is at the first position; and responsive to detecting a confirmation action, executing the corresponding microgesture target.
20. A method for single-handed microgesture input, comprising: receiving hand tracking data for a hand of a user; assigning a set of microgesture targets to a plurality of positions along a length of a first finger of the hand of the user; providing a visual affordance to the user, the visual affordance including indicators for two or more assigned microgesture targets, the visual affordance including a first affordance that is tethered to the hand of Page 45the user at a threshold distance, so that the indicators for the assigned microgesture targets are not coincident with the corresponding positions along the length of the first finger, and further including a second affordance that is presented within a field- of-view of the user at a position not dependent on a position of the hand of the user; and based on an output of a gesture recognition machine configured to analyze the received hand tracking data: determining a location of a thumbtip of the hand of the user along a continuum of positions along the length of the first finger, the continuum of positions along the length of the first finger divided into to a plurality of discrete positions for microgesture target assignment; responsive to determining that the thumbtip is within a threshold distance of the first finger at a first position along the length of the first finger, augmenting an indicator for a corresponding first microgesture target; and further augmenting the indicator of the first microgesture target based on a duration the thumbtip is at the first position; and responsive to detecting a confirmation action, executing the corresponding microgesture target.



	Claims 1-20 are allowable over the prior art of record. The obvious double patenting rejection, set forth in this Office action, would need to be overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628